United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
DEPARTMENT OF THE ARMY, CORPUS
CHRISTI ARMY DEPOT, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1978
Issued: March 10, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 9, 2008 appellant filed a timely appeal of the September 24, 2007 and
February 13 and May 23, 2008 merit decisions of the Office of Workers’ Compensation
Programs, finding that he did not sustain an injury on July 7, 2007 in the performance of duty.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant sustained an injury on July 7, 2007 in the performance of
duty.
FACTUAL HISTORY
On July 23, 2007 appellant, then a 60-year-old city electroplater, filed a traumatic injury
claim (Form CA-1) alleging that on July 7, 2007 he experienced sharp pain in his left knee and
leg when he misstepped and lost his balance while walking down a flight of stairs at work. He
submitted a copy of his position description.

On appellant’s CA-1 form, Benny Gunter, a supervisor, stated that he did not witness the
alleged injury. Mr. Gunter advised that the alleged injury was questionable as appellant probably
had a heart problem. In an August 16, 2007 letter, the employing establishment controverted
appellant’s claim on the grounds that he did not provide notice of the injury until July 23, 2007,
when he submitted the CA-1 form to his supervisor.
By letters dated August 24, 2007, the Office advised appellant that the evidence
submitted was insufficient to establish his claim. It addressed the additional factual and medical
evidence he needed to submit.
In a September 5, 2007 narrative statement, appellant described the July 7, 2007 incident.
He was walking downstairs to his locker at a fast pace when he became a little unbalanced on his
left leg as he turned around the next set of stairs. Appellant had not experienced any disability or
symptoms related to his knee prior to the alleged injury. Immediately, after sustaining the injury,
he mentioned it to Eugenio Reyna, a coworker, who signed a statement in support of appellant’s
claim of injury. Appellant then informed his supervisor about the injury. The supervisor advised
him that, since it was Saturday, he should go to the employing establishment’s dispensary if his
knee was still hurting on Monday.
Dispensary records from the employing establishment’s medical unit noted that appellant
was evaluated from July 9 to August 20, 2007 for knee pain and that he could work with
restrictions. In an August 14, 2007 x-ray report, Dr. David D. Wilson, a Board-certified
radiologist, stated that appellant had a normal left knee. An August 14, 2007 report, of a nurse
practitioner whose signature is illegible, stated that appellant had suffered from left knee pain
since June 2007. In an August 30, 2007 medical report, Dr. Thomas T. Nguyen, an aerospace
medicine specialist, provided a history that appellant sustained a left knee injury in June 2007.
He diagnosed left knee pain. Dr. Nguyen ordered a magnetic resonance imaging (MRI) scan to
rule out internal derangement of the left knee.
By decision dated September 24, 2007, the Office denied appellant’s claim on the
grounds that the medical evidence failed to establish that he sustained an injury causally related
to the July 7, 2007 employment incident.
On October 10, 2007 appellant requested a review of the written record by an Office
hearing representative.
In a November 20, 2007 report, Dr. Rufino H. Gonzalez, a Board-certified orthopedic
surgeon, who stated that appellant sustained a torn meniscus of the left knee and was scheduled
to undergo surgery in January 2008. He recommended that appellant avoid prolonged squatting
and climbing and carrying heavy weights.
By decision dated February 13, 2008, an Office hearing representative affirmed the
September 24, 2007 decision, as modified. The hearing representative found the medical
evidence sufficient to establish that appellant sustained a torn meniscus of the left knee.
However, the evidence was insufficient to establish that the diagnosed condition was causally
related to the accepted July 7, 2007 employment incident.

2

By letter dated February 21, 2008, appellant requested reconsideration. In a January 15,
2008 operative report, Dr. Gonzalez stated that he performed an arthroscopy and partial medial
meniscectomy of the left knee, chondroplasty of the medial femoral condyle and patella and an
excision of plica. He stated that appellant’s postoperative diagnoses included a degenerative tear
of the medial meniscus of the left knee, Grade 1 and 2 chondromalacia of the medial femoral
condyle and patella and plica. A January 17, 2008 hospital record reiterated the diagnoses. It
noted that appellant had synovitis and hypertension not otherwise specified and diabetes that was
either Type 2 or an unspecified type that was uncontrolled. A February 19, 2008 dispensary
record from the employing establishment noted that appellant returned to work with restrictions
following left knee surgery.
By decision dated May 23, 2008, the Office denied modification of the February 13, 2008
decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act; that the claim was
filed within applicable time limitation; that an injury was sustained while in the performance of
duty as alleged; and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury.2 These are the essential elements of each
and every compensation claim regardless of whether the claim is predicated on a traumatic injury
of an occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident or exposure, which is alleged to have occurred.4
In order to meet his burden of proof to establish the fact that he sustained an injury in the
performance of duty, an employee must submit sufficient evidence to establish that he actually
experienced the employment injury or exposure at the time, place and in the manner alleged.5
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.6 The evidence required to establish
1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999); Elaine Pendleton, supra
note 2.
4

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803(2)(a) (June 1995).

5

Linda S. Jackson, 49 ECAB 486 (1998).

6

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined).

3

causal relationship is rationalized medical opinion evidence, based upon complete factual and
medical background, showing a causal relationship between the claimed condition and the
identified factors.7 The belief of the claimant that a condition was caused or aggravated by the
employment is insufficient to establish a causal relationship.8
ANALYSIS
The record supports that on July 7, 2007 appellant misstepped and lost his balance as he
walked down stairs to his locker. The Board, however, finds that the medical evidence is
insufficient to establish that the accepted employment incident caused a left knee injury.
The employing establishment’s dispensary records covering the period July 9 through
August 20, 2007 note that appellant was evaluated for left knee pain. Dr. Nguyen’s August 30,
2007 report stated that appellant experienced left knee pain. However, he listed a history of
injury June 2007. Dr. Nguyen ordered an MRI scan to rule out internal derangement of the knee.
His diagnosis of pain, without more by way of an explanation, does not constitute a basis for
payment of compensation.9 Neither the employing establishment’s dispensary notes nor
Dr. Nguyen’s report provide any medical rationale explaining how appellant’s left knee
symptoms were caused by or contributed to by the July 7, 2007 employment incident.10 The
Board notes that the record does not contain an MRI scan confirming a diagnosis of internal
derangement of the left knee and stating that the condition was caused or contributed to by the
accepted employment incident.
Dr. Wilson’s August 14, 2007 x-ray report found that appellant had a normal left knee.
The employing establishment’s February 19, 2008 dispensary note stated that appellant was
returning to work with restrictions following left knee surgery. Neither of these medical
documents support that appellant sustained a left knee injury that required surgery due to the
July 7, 2007 employment incident.
Dr. Gonzalez’ November 20, 2007 report stated that appellant sustained a torn meniscus
of the left knee, which required surgery and physical restrictions. His January 15, 2008 report
and the January 17, 2008 hospital record provided diagnoses of a degenerative tear of the medial
meniscus of the left knee, Grade 1 and 2 chondromalacia of the medial femoral condyle and
patella and plica. The hospital record also noted that appellant had synovitis and hypertension
not otherwise specified and diabetes that was either Type 2 or an unspecified type that was
uncontrolled. This evidence also failed to address how the diagnosed conditions and resultant
surgery were caused or contributed to by the July 7, 2007 employment incident.

7

Lourdes Harris, 45 ECAB 545 (1994); see Walter D. Morehead, 31 ECAB 188 (1979).

8

Charles E. Evans, 48 ECAB 692 (1997).

9

Robert Broome, 55 ECAB 0493 (2004).

10

Jimmie H. Duckett, 52 ECAB 332 (2001).

4

The August 14, 2007 report of a nurse practitioner, whose signature is illegible has no
probative value in establishing appellant’s claim. A nurse practitioner is not a “physician” as
defined under the Act.11
Appellant did not submit sufficient medical evidence to establish a causal relationship
between his left knee condition and the accepted July 7, 2007 employment incident. The Board
finds that there is insufficient rationalized medical evidence of record to establish that appellant
sustained an injury in the performance of duty on July 7, 2007. Therefore, appellant has failed to
meet his burden of proof.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained an injury on July 7,
2007 in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the May 23 and February 13, 2008 and
September 24, 2007 decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: March 10, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

11

See 5 U.S.C. § 8101(2); Paul Foster, 56 ECAB 208 (2004); Thomas R. Horsfall, 48 ECAB 180 (1996).

5

